Woods, J.,
delivered the opinion of. the court.
On the former appeal in this case we held that E. I. Hunt and Anna M. Hunt must occupy the position of mortgagees not in possession. The case, as then presented, left us doubtful as to their claim of title of ownership in St. Mary’s plantation, and, while we declined to recognize their absolute ownership of the property, we did fully recognize their debts against Uhler and their right to satisfaction of the same by a sale of the place for that purpose. We advisedly made them, in invitum, mortgagees not in possession, in order that their debts might not be consumed by the rental value of the place. Uhler was left by our former decree as the owner in possession, and with the right to the rents of the place. While thus in possession, E. I. Hunt, under an honest and reasonable conviction of his and Anna M. Hunt’s absolute title to the plantation, made *338advances in money, from time to time, in the aggregate sum of $1,839.97, for the purpose of improving and having cultivated said plantation. During this period E. I. Hunt received from the plantation cash aggregating the sum of $2,208.23. These disbursements and reimbursements were made and received, as already stated, in the management and cultivation of the plantation reasonably and honestly believed by him to be the property of himself and his co-respondent, Anna M. Hunt. Nor have E. I. or Anna M. Hunt, voluntarily, ever abandoned their original contention and position. By the former decree of this court, they have been compelled to assume-another attitude in this litigation, but, under all the circumstances of the case, it was our purpose to free them from liability for the rental value of the-plantation, and at the same time to charge them for all sums actually received therefrom and to have them credited with the amounts advanced by them thereto. This is clearly agreeable to good conscience, and works out absolute justice to all parties. Substantially this was the xuxle observed and approved in Hester v. Thompson (58 Miss., 108), and, by our reference to this case in our former opinion, we designed to intimate that the rule there should be applied here in the accounting.
E. I. Hunt shoxxld have been credited with the $1,839.97 advanced by him, and should have been debited with the $2,-208.23 received from the plantation, and the true balance thus found be máde a charge against him.
The whole amount of Uhler’s unsecured indebtedness, to wit, $860, to E. I. Hunt, is clearly shown to have been part of the consideration of the assignment of the Brin ton mortgage, and this sum, with interest, should have been coixxputed as part of E. I. Hunt’s debt, and not the sum of $186.26, as was. done iix the court below.
As the only remaining contention on the present appeal is embraced in the two points just determined by us favorably to E. I. Hunt, and as the added evidence in the new record seems *339full and complete, a final decree may be entered here in accordance with this opinion, if the parties so desire.